 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   VALERIE MORALES, an              Case No. 2:19-cv-7937 SVW (KSx)
     individual
12                                    ASSIGNED TO HONORABLE JUDGE
                  Plaintiff,          STEPHEN V. WILSON
13
          v.                          DISCOVERY MATTER
14
     SPRINT COMMUNICATIONS            [Referred to Magistrate Judge Karen L.
15   COMPANY L.P.; ADAM               Stevenson]
     KAKEBEEN, an individual; and
16   DOES 1 through 25,               STIPULATED PROTECTIVE
17                Defendants.         ORDER
18
                                      State Complaint Filed: July 2, 2019 (Los
19                                    Angeles Superior Court, Case No.
                                      19STCV23332)
20

21

22

23

24

25

26

27

28
 1         Plaintiff VALERIE MORALES (“Plaintiff”) on the one hand, and Defendant
 2   SPRINT/UNITED MANAGEMENT COMPANY (erroneously named and sued as
 3   Sprint Communications L.P.) (collectively, “Defendant”) on the other, by and through
 4   their respective counsel of record, have AGREED and STIPULATED to the following:
 5   1.    PURPOSES AND LIMITATIONS
 6         Discovery in this action is likely to involve production of confidential, proprietary
 7   or private information for which special protection from public disclosure and from use
 8   for any purpose other than pursuing this litigation may be warranted. Accordingly, the
 9   parties hereby stipulate to and petition the Court to enter the following Stipulated
10   Protective Order. The parties acknowledge that this Order does not confer blanket
11   protections on all disclosures or responses to discovery and that the protection it affords
12   from public disclosure and use extends only to the limited information or items that are
13   entitled to confidential treatment under the applicable legal principles.
14   2.    GOOD CAUSE STATEMENT
15         This action is likely to involve trade secrets, customer and pricing lists and other
16   valuable research, development, commercial, financial, technical and/or proprietary
17   information for which special protection from public disclosure and from use for any
18   purpose other than prosecution of this action is warranted. Such confidential and
19   proprietary materials and information consist of, among other things, confidential
20   business or financial information, information regarding confidential business practices,
21   or other confidential research, development, or commercial information (including
22   information implicating privacy rights of third parties), information otherwise generally
23   unavailable to the public, or which may be privileged or otherwise protected from
24   disclosure under state or federal statutes, court rules, case decisions, or common law.
25   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
26   disputes over confidentiality of discovery materials, to adequately protect information
27   the parties are entitled to keep confidential, to ensure that the parties are permitted
28   reasonable necessary uses of such material in preparation for and in the conduct of trial,
                                               2.        STIPULATION AND PROTECTIVE ORDER
 1   to address their handling at the end of the litigation, and serve the ends of justice, a
 2   protective order for such information is justified in this matter. It is the intent of the
 3   parties that information will not be designated as confidential for tactical reasons and
 4   that nothing be so designated without a good faith belief that it has been maintained in
 5   a confidential non-public manner, and there is good cause why it should not be part of
 6   the public record of this case.
 7   3.    ACKNOWLEDGMENT                OF    UNDER       SEAL      FILING      PROCEDURE
 8         The parties further acknowledge, as set forth in Section 13.3, below, that this
 9   Stipulated Protective Order does not entitle them to file confidential information under
10   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
11   standards that will be applied when a party seeks permission from the court to file
12   material under seal. There is a strong presumption that the public has a right of access
13   to judicial proceedings and records in civil cases. In connection with non-dispositive
14   motions, good cause must be shown to support a filing under seal. See Kamakana v.
15   City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
16   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
17   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
18   require good cause showing), and a specific showing of good cause or compelling
19   reasons with proper evidentiary support and legal justification, must be made with
20   respect to Protected Material that a party seeks to file under seal. The parties’ mere
21   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
22   without the submission of competent evidence by declaration, establishing that the
23   material sought to be filed under seal qualifies as confidential, privileged, or otherwise
24   protectable—constitute good cause.
25         Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the relief
27   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
28   v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
                                                3.        STIPULATION AND PROTECTIVE ORDER
 1   of information, document, or thing sought to be filed or introduced under seal, the party
 2   seeking protection must articulate compelling reasons, supported by specific facts and
 3   legal justification, for the requested sealing order. Again, competent evidence
 4   supporting the application to file documents under seal must be provided by declaration.
 5         Any document that is not confidential, privileged, or otherwise protectable in its
 6   entirety will not be filed under seal if the confidential portions can be redacted. If
 7   documents can be redacted, then a redacted version for public viewing, omitting only
 8   the confidential, privileged, or otherwise protectable portions of the document, shall be
 9   filed. Any application that seeks to file documents under seal in their entirety should
10   include an explanation of why redaction is not feasible.
11         4.     DEFINITIONS
12         4.1    Action: Valerie Morales v. Sprint Communications, L.P., et al., Case No.
13   2:19-cv-7937 SVW (KSx).
14         4.2    Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16         4.3    “CONFIDENTIAL” Information or Items: information (regardless of how
17   it is generated, stored or maintained) or tangible things that qualify for protection under
18   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
19   Statement.
20         4.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
21   support staff).
22         4.5    Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25         4.6    Disclosure or Discovery Material: all items or information, regardless of
26   the medium or manner in which it is generated, stored, or maintained (including, among
27   other things, testimony, transcripts, and tangible things), that are produced or generated
28   in disclosures or responses to discovery.
                                                 4.      STIPULATION AND PROTECTIVE ORDER
 1         4.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3   expert witness or as a consultant in this Action.
 4         4.8    House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         4.9    Non-Party: any natural person, partnership, corporation, association or
 8   other legal entity not named as a Party to this action.
 9         4.10 Outside Counsel of Record: attorneys who are not employees of a party to
10   this Action but are retained to represent a party to this Action and have appeared in this
11   Action on behalf of that party or are affiliated with a law firm that has appeared on
12   behalf of that party, and includes support staff.
13         4.1` Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         4.13 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
21   their employees and subcontractors.
22         4.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         4.15    Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26         5.     SCOPE
27         The protections conferred by this Stipulation and Order cover not only Protected
28   Material (as defined above), but also (1) any information copied or extracted from
                                                5.       STIPULATION AND PROTECTIVE ORDER
 1   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 2   Material; and (3) any testimony, conversations, or presentations by Parties or their
 3   Counsel that might reveal Protected Material.
 4          Any use of Protected Material at trial shall be governed by the orders of the trial
 5   judge and other applicable authorities. This Order does not govern the use of Protected
 6   Material at trial.
 7          6.     DESIGNATING PROTECTED MATERIAL
 8          6.1    Manner and Timing of Designations. Except as otherwise provided in this
 9   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
10   qualifies for protection under this Order must be clearly so designated before the
11   material is disclosed or produced.
12          Designation       in     conformity        with      this      Order      requires:
13                 (a) for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
17   contains protected material. If only a portion of the material on a page qualifies for
18   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
19   by making appropriate markings in the margins).
20          A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and before
23   the designation, all of the material made available for inspection shall be deemed
24   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
25   copied and produced, the Producing Party must determine which documents, or portions
26   thereof, qualify for protection under this Order. Then, before producing the specified
27   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
28   that contains Protected Material. If only a portion of the material on a page qualifies for
                                                6.       STIPULATION AND PROTECTIVE ORDER
 1   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 2   by making appropriate markings in the margins).
 3                 (b) for testimony given in depositions that the Designating Party identifies
 4   the Disclosure or Discovery Material on the record, before the close of the deposition
 5   all protected testimony.
 6                 (c) for information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior of the container or containers in which the information is stored the legend
 9   “CONFIDENTIAL.” If only a portion or portions of the information warrants
10   protection, the Producing Party, to the extent practicable, shall identify the protected
11   portion(s).
12         6.2     Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive the
14   Designating Party’s right to secure protection under this Order for such material. Upon
15   timely correction of a designation, the Receiving Party must make reasonable efforts to
16   assure that the material is treated in accordance with the provisions of this Order.
17         7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         7.1.    Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s Scheduling
20   Order.
21         7.2     Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37-1 et seq.
23         7.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
24   stipulation pursuant to Local Rule 37-2.
25         7.4     The burden of persuasion in any such challenge proceeding shall be on the
26   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
27   to harass or impose unnecessary expenses and burdens on other parties) may expose the
28   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                                7.       STIPULATION AND PROTECTIVE ORDER
 1   the confidentiality designation, all parties shall continue to afford the material in
 2   question the level of protection to which it is entitled under the Producing Party’s
 3   designation until the Court rules on the challenge.
 4         8.     ACCESS TO AND USE OF PROTECTED MATERIAL
 5         8.1    Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this Action
 7   only for prosecuting, defending or attempting to settle this Action. Such Protected
 8   Material may be disclosed only to the categories of persons and under the conditions
 9   described in this Order. When the Action has been terminated, a Receiving Party must
10   comply with the provisions of section 14 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         8.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
16   may disclose any information or item designated “CONFIDENTIAL” only to:
17                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
18   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this Action;
20                (b) the officers, directors, and employees (including House Counsel) of the
21   Receiving Party to whom disclosure is reasonably necessary for this Action;
22                (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (d) the court and its personnel;
26                (e) court reporters and their staff;
27               (f) professional jury or trial consultants, mock jurors, and Professional
28   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                 8.        STIPULATION AND PROTECTIVE ORDER
 1   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                (g) the author or recipient of a document containing the information or a
 3   custodian or other person who otherwise possessed or knew the information;
 4                (h) during their depositions, witnesses, and attorneys for witnesses, in the
 5   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 6   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 7   not be permitted to keep any confidential information unless they sign the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 9   by the Designating Party or ordered by the court. Pages of transcribed deposition
10   testimony or exhibits to depositions that reveal Protected Material may be separately
11   bound by the court reporter and may not be disclosed to anyone except as permitted
12   under this Stipulated Protective Order; and
13                (i) any mediators or settlement officers and their supporting personnel,
14   mutually agreed upon by any of the parties engaged in settlement discussions.
15         9.     PROTECTED          MATERIAL          SUBPOENAED           OR      ORDERED
16                PRODUCED IN OTHER LITIGATION
17         If a Party is served with a subpoena or a court order issued in other litigation that
18   compels disclosure of any information or items designated in this Action as
19   “CONFIDENTIAL,” that Party must:
20                (a) promptly notify in writing the Designating Party. Such notification
21   shall include a copy of the subpoena or court order;
22                (b) promptly notify in writing the party who caused the subpoena or order
23   to issue in the other litigation that some or all of the material covered by the subpoena
24   or order is subject to this Protective Order. Such notification shall include a copy of this
25   Stipulated Protective Order; and
26                (c) cooperate with respect to all reasonable procedures sought to be
27   pursued by the Designating Party whose Protected Material may be affected. If the
28   Designating Party timely seeks a protective order, the Party served with the subpoena
                                                9.        STIPULATION AND PROTECTIVE ORDER
 1   or court order shall not produce any information designated in this action as
 2   “CONFIDENTIAL” before a determination by the court from which the subpoena or
 3   order issued, unless the Party has obtained the Designating Party’s permission. The
 4   Designating Party shall bear the burden and expense of seeking protection in that court
 5   of its confidential material and nothing in these provisions should be construed as
 6   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 7   from another court.
 8         10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 9                  PRODUCED IN THIS LITIGATION
10                  (a) The terms of this Order are applicable to information produced by a
11   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
12   produced by Non-Parties in connection with this litigation is protected by the remedies
13   and relief provided by this Order. Nothing in these provisions should be construed as
14   prohibiting a Non-Party from seeking additional protections.
15                  (b) In the event that a Party is required, by a valid discovery request, to
16   produce a Non-Party’s confidential information in its possession, and the Party is
17   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
18   information, then the Party shall:
19                  (1) promptly notify in writing the Requesting Party and the Non-Party that
20   some or all of the information requested is subject to a confidentiality agreement with
21   a Non-Party;
22                  (2) promptly provide the Non-Party with a copy of the Stipulated
23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
24   specific description of the information requested; and
25                  (3) make the information requested available for inspection by the Non-
26   Party, if requested.
27                  (c) If the Non-Party fails to seek a protective order from this court within
28   14 days of receiving the notice and accompanying information, the Receiving Party may
                                                10.       STIPULATION AND PROTECTIVE ORDER
 1   produce the Non-Party’s confidential information responsive to the discovery request.
 2   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 3   any information in its possession or control that is subject to the confidentiality
 4   agreement with the Non-Party before a determination by the court. Absent a court order
 5   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 6   in this court of its Protected Material.
 7         11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9   Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
11   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
12   all unauthorized copies of the Protected Material, (c) inform the person or persons to
13   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
14   such person or persons to execute the “Acknowledgment an Agreement to Be Bound”
15   attached hereto as Exhibit A.
16         12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17                PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other protection,
20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
22   may be established in an e-discovery order that provides for production without prior
23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
24   parties reach an agreement on the effect of disclosure of a communication or
25   information covered by the attorney-client privilege or work product protection, the
26   parties may incorporate their agreement in the stipulated protective order submitted to
27   the court.
28   \\
                                                11.      STIPULATION AND PROTECTIVE ORDER
 1         13.    MISCELLANEOUS
 2         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         13.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9         13.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the specific
12   Protected Material. If a Party’s request to file Protected Material under seal is denied
13   by the court, then the Receiving Party may file the information in the public record
14   unless otherwise instructed by the court.
15         14.    FINAL DISPOSITION
16         After the final disposition of this Action, within 60 days of a written request by
17   the Designating Party, each Receiving Party must return all Protected Material to the
18   Producing Party or destroy such material. As used in this subdivision, “all Protected
19   Material” includes all copies, abstracts, compilations, summaries, and any other format
20   reproducing or capturing any of the Protected Material. Whether the Protected Material
21   is returned or destroyed, the Receiving Party must submit a written certification to the
22   Producing Party (and, if not the same person or entity, to the Designating Party) by the
23   60-day deadline that (1) identifies (by category, where appropriate) all the Protected
24   Material that was returned or destroyed and (2) affirms that the Receiving Party has not
25   retained any copies, abstracts, compilations, summaries or any other format reproducing
26   or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
27   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
28   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                                                 12.     STIPULATION AND PROTECTIVE ORDER
 1   expert reports, attorney work product, and consultant and expert work product, even if
 2   such materials contain Protected Material. Any such archival copies that contain or
 3   constitute Protected Material remain subject to this Protective Order.
 4         15.    VIOLATION
 5         Any violation of this Order may be punished by appropriate measures including,
 6   without limitation, contempt proceedings and/or monetary sanctions.
 7

 8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10
     DATED: January 24, 2020
11

12                                          ____________________________________
13                                                 KAREN L. STEVENSON
                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              13.       STIPULATION AND PROTECTIVE ORDER
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     14.   STIPULATION AND PROTECTIVE ORDER
 1                                         EXHIBIT A
 2                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3            I hereby acknowledge that I, _____________________________ [NAME],
 4   ____________________________________ [POSITION AND EMPLOYER], am
 5   about to receive Protected Material supplied in connection with the Action: Valerie
 6   Morales v. Sprint Communications, L.P., et al., USDC Central District of California
 7   Case No. 2:19-cv-7937 SVW (KSx). I understand that said Protected Material is
 8   provided to me subject to the terms and restrictions of the Stipulated Protective Order
 9   filed in this Action. I have been given a copy of the Stipulated Protective Order; I have
10   read it; and, I agree to be bound by its terms. I understand that Protected Material as
11   defined in the Stipulated Protective Order, including any notes or other records that may
12   be made regarding any such materials, shall not be disclosed to anyone, except as
13   expressly permitted by the Stipulated Protective Order. I will not copy or use, except
14   solely for the purposes of this Action, any Protected Material obtained pursuant to the
15   Stipulated Protective Order, except as provided therein or otherwise ordered by the
16   Court in the Action. I further understand that I am to retain all copies of all Protected
17   Material provided to me in a secure manner, and that all copies of such Protected
18   Material are to remain in my personal custody and control until termination of my
19   participation in this Action, whereupon the copies of such Materials will be returned to
20   counsel who provided me with such Material.
     Dated: __________________                      __________________________
21
                                                    Signature
22                                                  __________________________
                                                    Print Name
23                                                  __________________________
24                                                  Title
                                                    __________________________
25                                                  Address
                                                    __________________________
26
                                                    City, State, Zip
27                                                  __________________________
                                                    Telephone Number
28   4823-6063-4802.1 099448.1032


                                               1.
